DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: Applicant’s claims describe a unique way of packet authentication at a gateway wherein an expiring HMAC is checked when a packet is received and an expiring HMAC is appended when a packet is exiting the gateway. Relevant prior art such as Bahety and Kako teach a packet having an expiring HMAC attached, processing based on the attached HMAC and stripping the attached authentication information. The combination of references does not teach the gateway device attaching an expiring HMAC. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Claims 1-20 are allowable over the prior art of record.


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Scott Sanderson on 8/14/2021.
The application has been amended as follows: 

1.	(Currently amended.) A method of secure data packet transmission over a packet-switched communications network, the method comprising:
receiving, at a boundary of a local computer network, a data packet transmitted over the packet-switched network from a sender, the data packet having a hash-based message authentication code (HMAC) appended thereto;
determining a series of valid expiring HMACs based on at least a seed value shared with the sender and a current clock time;
determining whether the HMAC appended to the data packet satisfies a time window validity condition with respect to the series of valid expiring HMACs;
forwarding the data packet to a destination address inside the local computer network if the HMAC appended to the data packet satisfies the time window validity condition; [[and]]
discarding the data packet if the HMAC appended to the data packet does not satisfy the time window validity condition;
receiving, at the boundary of the local computer network, an outbound data packet originating from inside the local computer network bound for transmission over the packet-switched network;
appending another HMAC from the series of valid expiring HMACs to the outbound data packet; and
transmitting the outbound data packet over the packet-switched network.
15.	(Currently amended.) A network of protected host endpoints, the network comprising:
one or more protected host endpoints receiving a stream of data packets from client endpoints over a packet switched network, the data packets in the stream including hash-based message authentication codes (HMACs); [[and]]
the protected host endpoints including an expiring HMAC validator determining whether data packets in the stream satisfy a time window validity condition, the time window validity condition being based on a series of valid expiring HMACs deterministically created based on a seed value and a changing time value; and
the protected host endpoints further including an expiring HMAC data packet appender that appends a valid expiring HMAC, from the series of valid expiring HMACs, to data packets returned from the one or more protected host endpoints to the client endpoints. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450.  The examiner can normally be reached on Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494